Citation Nr: 1003319	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1964 to June 1966.  
His DD Form 214 reflects one year, two months, and two days 
of other service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  A bilateral foot disability was not manifest in service 
and there is no credible or competent evidence of a current 
bilateral foot disability.

2.  Bilateral hearing loss disability is manifested by Level 
I hearing loss in the right ear and Level I hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in May 2007 discussed the evidence necessary 
to support a claim of entitlement to service connection for 
bilateral hearing loss.  The evidence of record was 
discussed, and the Veteran was told how VA would assist him 
in obtaining additional relevant evidence.  This letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.  A January 2008 letter provided 
the same information with respect to the Veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.  

A June 2008 communication provided additional information 
regarding how VA determines a disability rating.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has 
been conducted to assess the Veteran's hearing loss 
disability, and the Board finds that the examination was 
adequate in that it was performed by a neutral, skilled 
provider who accurately recited the Veteran's history.  The 
examination report provides the data required to 
appropriately rate the Veteran's hearing loss.  The Board 
observes that in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow deficient, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  The Veteran has not asserted that there is any 
deficiency in his April 2007 VA examination.

The Veteran has not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claim of entitlement 
to service connection for a bilateral foot disability.  
However, the Board finds that a VA examination is not 
necessary in order to decide this claim. There are two 
pivotal cases which address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas, the Court held that a 
VA examination is necessary when the record: (1) contains 
competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  
Further, the Board finds that there is otherwise no credible 
evidence of a continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed 
disability was incurred in service.  For these reasons, a 
medical examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(i).

Finally, with respect to the Veteran's claim for a 
compensable evaluation for bilateral hearing loss disability, 
the Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in April 2005 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

As an initial matter the Board notes that the Veteran has not 
alleged that his claimed bilateral foot disability is the 
result of combat service.  Therefore, the combat provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records show that in June 1963, the Veteran 
presented to sick call complaining of blisters on both 
ankles.  The initial assessment was cellulitis.  The Veteran 
was referred for examination.  The provider noted a diagnosis 
of cellulitis without lymphangitis of the left ankle, and 
indicated the Veteran's report of a swollen left ankle of two 
days' duration.  Physical examination revealed a swollen, 
tender, and erythematous left ankle secondary to an infected 
blister.  The provider noted that the Veteran responded to 
symptomatic therapy and became asymptomatic in one day.  He 
was discharged to duty the following day.

Later in June 1963, the Veteran was noted to have been 
examined and found physically qualified for release from 
active duty training.

On examination for entrance into active duty in June 1964, 
the Veteran denied bone, joint, or other deformity; arthritis 
or rheumatism; lameness; and foot trouble.  Clinical 
examination revealed normal feet, lower extremities, and 
skin.  The records pertaining to the Veteran's two years of 
active service are silent with respect to any diagnosis, 
complaint, or abnormal finding pertaining to his feet.  On 
discharge examination in May 1966, his feet, lower 
extremities, and skin were clinically normal. 

In his December 2007 claim, the Veteran asserted that he 
developed severe blisters on both feet during basic training 
at Great Lakes Navy Base.  He stated that he went to the base 
hospital for about a week.  He noted that his feet had never 
completely healed and that they had become worse over the 
years.  

In May 2008 the Veteran stated that he had no further proof 
that his claimed foot disability was related to service.  He 
reiterated that his feet had bothered him for years.

In October 2008 the Veteran stated that he did not seek 
further treatment for his feet because it was looked down on 
to do so.

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection for a 
bilateral foot disability is not warranted.  In this regard, 
the Board notes that while the Veteran complained of blisters 
on his feet during service, and was treated for an infected 
blister on his left ankle in June 1963, the service treatment 
records also show that he became asymptomatic within one day, 
and that there were no additional complaints pertaining to 
his feet during service.  Rather, his feet were noted to be 
normal on discharge examination in June 1966.

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and 
report on simple conditions, to include blisters.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  However, competency must be 
distinguished from credibility, and, in this instance, the 
Board finds his reports of developing a chronic disability as 
the result of blisters on his feet not credible.  In fact, 
the Veteran has neither produced nor identified evidence 
demonstrating residuals of the blisters documented in 
service.  Most significantly, the Veteran denied a history of 
foot trouble on enlistment in June 1964, and physical 
examination was normal both in June 1964 and on discharge in 
June 166.  

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it relies on the fact that the Veteran 
specifically complained of blisters on only one occasion, he 
was noted to be asymptomatic within one day, he specifically 
denied symptoms or manifestations on several occasions 
thereafter, and many years passed before he reported further 
problems with his feet.

Moreover, there is no indication of a current bilateral foot 
disability.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has a bilateral foot disability that is due to 
disease or injury in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Rather, he has stated only 
that he has discomfort with his feet and that such discomfort 
causes limitations.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no credible evidence of a chronic 
disability in service, no credible evidence of a continuity 
of symptomatology since service, and no medical evidence 
establishing any current disability of the feet.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.

	Evaluation of Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability not significantly changed 
and a uniform evaluation is warranted.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2009).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

On VA audiological examination in August 2007, the Veteran's 
history was reviewed.  He complained of difficulty hearing.  
Diagnostic testing resulted in the following puretone 
thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

25
50
65
70
52.5
Left

30
55
55
60
50

Speech recognition scores were 94 percent bilaterally.  The 
diagnosis was mild to severe sensorineural hearing loss on 
the right and mild to moderately severe sensorineural hearing 
loss on the left.  

The Board observes that application of the regulation to the 
findings on the April 2007 audiometric evaluation results in 
a numeric designation of I for the right ear and I for the 
left.  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).  Thus, the record demonstrates 
that the schedular rating assigned by the RO is correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected hearing loss disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular rating schedule standards.  

Furthermore, with regard to whether the schedular criteria 
for hearing loss are adequate in this case, although the 
assignment of disability evaluations is based on a mechanical 
application of numerical tables to the numerical findings 
upon audiological evaluation, the Board finds that the 
numerical criteria in the rating schedule contemplate the 
impairment of function that is experienced by the Veteran.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, 
effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 
1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty, have been considered under the numerical criteria 
set forth in the rating schedule. Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


